Per Curiam. In several kindred cases we have disposed,of the questions here also raised between the defendant, Samuel J. Walker, and the International Bank.- . In this we understand the decree of the Circuit Court to be based not upon any matter of law suggested in the argument of counsel for the Barnum & Richardson Manufacturing Company, but solely upon its finding as a fact, from the evidence, that the collateral note secured by the trust deed here sought to be foreclosed, was not delivered to complainant’s agent on the 6th day of July, 1872, and before the conveyance by the said Walker to the said company of the premises in said deed described. After a careful consideration of the evidence, as well as of the arguments of the respective counsel and the written opinion of the Circuit judge, we have reached a different conclm sion, and find that said note was so delivered* and that the finding of the Ciivuit Court in this behalf was against the evidence. The decree of said court is therefore reversed, and the cause remanded for further proceedings, .in accordance with this opinion. . Reversed and remanded.